Citation Nr: 1827271	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  10-10 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to a rating in excess of 30 percent for major depressive disorder.

3.  Entitlement to a rating in excess of 40 percent for degenerative disc disease, L4-L5 and L5-S1. 

4.  Entitlement to a rating in excess of 10 percent for neurological impairment of the right lower extremity.

5.  Entitlement to a rating in excess of 10 percent for neurological impairment of the left lower extremity.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to September 1978.

This appeal to the Board of Veterans' Appeals (Board) arose  from May 2008 and January 2010 rating decisions/. 

In the May 2008 rating decision, the RO denied entitlement to a TDIU.  In September 2008, the Veteran filed a notice of disagreement (NOD) with respect to this decision.  

In the January 2010 rating decision, the RO  continued a 40 percent rating for the low back disability, as well as continued 10 percent ratings for neurological impairment of the bilateral lower extremities, continued a 30 percent rating for major depressive disorder, denied service connection for PTSD, and denied entitlement to a TDIU.  The Veteran filed a NOD later in January 2010.  

In a May 2010, the RO issued Statement of Case (SOC) for all issues, and the Veteran filed a substantive appeal in July 2010 (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

By way of background, the Board notes  that the Veteran previously appealed a June 2004 rating decision in which the RO granted service connection for the low back disability (then,  a chronic strain, lower back),and  assigned and initial, 20 percent disability rating, effective September 25, 1996, pursuant to a July 2003 Board decision.  During the pendency of appeal, the RO increased the rating for the low back disability to 40 percent effective July 7, 2003.  In May 2008, the Board denied a rating in excess of 20 percent for the period of appeal prior to July 7, 2003, and a rating in excess of 40 percent thereafter.  The Board also granted separate 10 percent ratings for neurological impairment of the bilateral lower extremities.  The Veteran appealed the May 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court). In April 2009, before the Court decision, the Veteran filed claims for increased ratings for the low back disability and bilateral lower extremities.  In April 2010, the Court affirmed the May 2008 Board decision.  As such, the claims currently before the Board for increased ratings for the low back disability and neurological impairment of the bilateral lower extremities relate to the period of time pertinent to the April 2009 claims for increased ratings.  

In March 2017, the Board denied an effective date earlier than September 25, 1996 for the award of service connection for neurological impairment of the right and left lower extremities, and remanded the remaining claims on appeal for additional development.  

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA (Legacy Content Manager) claims processing systems.   All records have been reviewed.

The Board's decisions addressing the claim for service connection for PTSD and the claim for an initial rating in excess of 30 percent for major depressive disorder are set forth below.  The remaining claims on appeal are addressed in the remand following the order; these matters are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.




FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each  claim herein decided have been accomplished.

2.  Competent, probative evidence indicates that the Veteran does not currently have a diagnosis of PTSD.

3.  Prior to November 16, 2016, the Veteran's major depression symptoms primarily included depression, insomnia, anxiety and irritability.  Collectively, these symptoms are of the type and extent, frequency or  severity (as appropriate), to suggest occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal).

4.  Since November 16, 2016, the Veteran's major depression symptoms have primarily included depression, insomnia, anxiety and irritability.  Collectively, these symptoms are of the type and extent, frequency and/or severity (as appropriate), to suggest occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are not met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for a rating in excess of 30 percent for major depressive disorder, prior to November 16, 2016, are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130, Diagnostic Code (DC) 9434 (2017).

3.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 50 percent, but no higher, rating for major depressive disorder, from November 16, 2016, are met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.20, 4.126, 4.130, DC 9434 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004) and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). 

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ.  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, in an April 2009 pre-rating letter, the RO provided the Veteran with notice as to all service connection elements and general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  
The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to each matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA treatment records, and VA examination reports.  

In the March 2017 remand, the AOJ was directed to do the following: obtain VA treatment records from October 2009 to June 2014 and from February 2015 to the present; furnish a VA psychiatric examination and readjudicate the claims.  The AOJ obtained Salem VA Medical Center (VAMC) records from October 2009 to June 2014 and from February 2015 to August 2017.  The Veteran was afforded a March 2017 VA psychiatric examination.  Thereafter, the AOJ readjudicated the claims in August 2017.  As the requested development has been accomplished, to the extent possible, no further action to ensure compliance with the prior remand directives is required for the claims decided herein.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with either of the claims herein decided.    As such, the Veteran is not prejudiced by the decision on these claims, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection for PTSD

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303 (2017).  In addition, service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish direct service connection, there must be: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Veteran contends  that he has PTSD due to his in-service back injury and events following it.  There are particular requirements for establishing PTSD, set forth in  in 38 C.F.R. § 3.304(f) that are separate and distinct from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred.  38 C.F.R. § 3.304(f).  The PTSD diagnosis must be made in accordance with the criteria of American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM).  38 C.F.R. § 4.125(a). 

The Board notes that the Fifth Edition of the DSM (DSM-5) recently replaced the Fourth Edition of the DSM (DSM-IV).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to now refer to certain mental disorders in accordance with the DSM-5.  In this case, the appeal was certified to the Board on October 2015, and the DSM-5 applies.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).

Service treatment records (STRs) are negative for any psychiatric diagnosis.  Service records do not indicate the Veteran participated in combat or was in the vicinity of hostile enemy activity.  

March 2009 VA Mental Health Clinic (MHC) records showed that the Veteran had PTSD, major depressive disorder, and polysubstance abuse dependence diagnoses.  

In August 2009, the Veteran was afforded a VA Mental Disorders examination.  The examiner reviewed the temporary claims folder and VA medical records.  He conducted a thorough clinical interview concerning the Veteran's psychiatric history and a mental status examination (MSE).  He assessed major depressive disorder secondary to service-connected back condition.  

In March 2010, the Veteran reported that his mental anguish from physical pain should be considered for his PTSD claim.  

The March 2015 VA Mental Disorder examination reflects that the VA examiner diagnosed major depression secondary to service connected back condition.  He reported that the Veteran did not have any other diagnosable mental disorder. 

Ongoing VA treatment records dated through March 2017 include PTSD and PTSD/Depression as a psychiatric diagnosis. 

In March 2017, the Veteran was afforded a VA PTSD examination with review of the claims file..  The examiner determined that the Veteran did not meet the DSM-5 diagnostic criteria for PTSD.  Rather, he had Major Depressive Disorder (MDD).  The examiner reviewed the electronic claims folder.  The examiner recounted the Veteran's pre-military, military and post-military history.  For military stressors, the Veteran described an incident where he missed duty due to a back injury and was threatened with a court martial.  He was upset that his command and medical personnel did not care about his back injury.  The examiner reported that the stressor was inadequate for Criterion A, Exposure to actual or threatened a) death, b) serious injury, c) sexual violence.  He noted the current symptoms and behavioral observations.  He affirmed that the Veteran did not meet the DSM-5 diagnostic criteria for PTSD.  

The Board has considered the medical and lay evidence of record and finds that the preponderance of the evidence weighs against a finding that the Veteran has or has a current PTSD diagnosis at any pertinent point during the period under consideration in this appeal.

The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim. See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).   When the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  See Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions. 38 C.F.R. § 4.1 . See also Allen v. Brown, 7 Vet. App. 439 (1995); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).


  
The Board notes, at the outset, that to the extent the Veteran contends that he has PTSD, he is not competent to provide such a diagnosis and, thus, his assertions s in this regard are not probative.   See Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014) (holding that PTSD is not the type of medical condition that lay evidence, standing alone, is competent and sufficient to identify); Clemons v, Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  However, he is competent to describe events he experienced during military service, to identify many symptoms associated with psychiatric impairment, and to report the onset and continuity of many symptoms associated with psychiatric impairment.  Jandreau, 492 F.3d at 1376-77.  Notably, his reports are considered within the March 2017 VA medical opinion.  

In this case, the Board finds the March 2017 VA medical opinion to be the most probative  evidence wite respect the question of whether the Veteran has met the diagnostic criteria for PTSD at  any pertinent point . The March 2017 VA examiner is qualified as a psychologist and specifically evaluated the Veteran for PTSD.  She concluded that his military stressor of back injury and fear of job reprisal did not meet the DSM-5 PTSD criterion A.  It is reasonable to infer that the military stressor described by the Veteran did not facially constitute exposure to actual or threatened death, serious injury, or sexual violence.  Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate).  The opinion is plausible and not undermined by any additional medical evidence that explains why such a stressor would meet DSM PTSD criterion A or reports concerning a different military stressor that may substantiate a PTSD diagnosis.  Id.  Consequently, the Board finds the March 2017 medical opinion to be highly probative evidence weighing against a current PTSD diagnosis.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (setting forth factors to be considered in assigning probative weight to an opinion).     

The Board has considered VA treatment records refer to PTSD or PTSD/MDD as the diagnosis or list PTSD as an active problem within a summary of all psychiatric conditions.  In some VA treatment records, it is used in specific reference to symptoms.  See June 2009 VA treatment records.  However, these reports do not include any underlying explanation as to why the diagnosis is appropriate or identify an additional military stressor to substantiate the missing criterion A element under either DSM-IV or DSM-5.  38 C.F.R. § 4.125.  Consequently, the Board does not find these reports persuasive in light of their inherently conclusory nature and the specific March 2017 medical opinion weighing against a current PTSD diagnosis.  Id.; Nieves-Rodriguez, 22 Vet. App. at 304; Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995) (Board may properly plausibility and consistency with additional evidence in making factual determinations).  

In summary, entitlement to service connection for disease or injury is specifically limited to cases where such incidents have resulted in a current disability.  See 38 U.S.C. § 1131.  The PTSD regulation specifically requires medical evidence of PTSD.  38 C.F.R. § 3.304(f).  The above analysis reflects that, fundamentally, there is no such competent, persuasive evidence of  a current PTSD diagnosis at any point pertinent to the current claim.  Notably, where, as here, there is competent and persuasive medical evidence establishing that the Veteran does not have current PTSD, the ability, there can be no valid claim for service connection for such a disorder.  Id.; see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).   

For all the foregoing reasons, the claim on appeal must be denied.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III. Evaluation of Major Depressive 

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3. 

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Although the ratings for the Veteran's major depressive disorder have been assigned under DC 9434, psychiatric disabilities other than eating disorders are rated pursuant to the criteria set forth in a General Rating Formula.  See 38 C.F.R. § 4.130.

Under the General Rating Formula, a 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted for is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.  Id. 

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; memory loss for names of close relatives, own occupation or name.  Id.

As the United States Court of Appeals for the Federal Circuit has explained, evaluation under 38 C.F.R. § 4.130 is "symptom-driven," meaning that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  The symptoms listed are not exhaustive, but rather "serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In the context of determining whether a higher disability evaluation is warranted, the analysis requires considering "not only the presence of certain symptoms[,] but also that those symptoms have caused occupational and social impairment in most of the referenced areas" - i.e., "the regulation . . . requires an ultimate factual conclusion as to the Veteran's level of impairment in 'most areas.'"  Vazquez-Claudio, 713 F.3d at 117-18; 38 C.F.R. § 4.130, DC 9434. 

When evaluating a mental disorder, the Board must consider the "frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission," and must also "assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination."  38 C.F.R. § 4.126(a).

As indicated in the analysis of the service connection claim herein decided,  the appeal was certified to the Board in October 2015 and the claim will be evaluated pursuant to the DSM-5.  See 79 Fed. Reg. 45,093 (Aug, 4, 2014).  The Board notes that the Court has determined that the Global Assessment of Functioning (GAF) score is not for consideration in cases where the DSM-5 applies.  Golden v. Shulkin, Slip. Op. 16-1208, p.9 (February 23, 2018).     

April 2008 VA Mental Health Clinic (MHC) records show that the Veteran had medication management and supportive therapy for major depressive disorder (MDD) and polysubstance dependence that had been in remission for ten years.  The clinician considered medication regimen adjustments.  Currently, the Veteran complained about headaches and inquired if they were possibly related to medication.  He denied being too depressed, but expressed concern over chronic pain and insufficient medication for pain control.  He denied any suicidal or homicidal ideations.  The clinician did not observe any psychotic symptoms and noted medication compliance.  Mental status examination (MSE) showed the Veteran to exhibit appropriate dress and grooming, fairly good eye contact, and a cooperative attitude.  No paranoia was found.  Psychomotor and anxiety level were within normal limits.  Affect was fair and appropriate to the slightly dysthymic mood.  Thought processes were logical, linear and coherent.  No perceptual disturbance or paranoia process was found.  Cognitive evaluation showed the Veteran to be fully alert, oriented and intact.  Judgment and insight was deemed fair.  The examiner adjusted the medication regimen to alleviate headaches as a side effect.

September 2008 VA MHC records reflect that the Veteran was seen for anxiety related to insulin administration.  He had improved his skills at insulin self-administration, but still had anxiety, including mild sweating, nausea, shaking and headache during administration.  He successfully completed brief exposure based training for needle phobia.   

March 2009 VA MHC records document that the Veteran was upset over not receiving stronger pain medication and bereavement stressors.  MSE was substantially similar to April 2008 reports.  

In his April 2009 claim, the Veteran reported that the symptoms associated with his psychiatric disability were becoming worse.  

June 2009 VA MHC records show that the Veteran reported slight pain relief from new medication and had an "okay" mood.  However, he complained about increased irritability.  He denied any acute episode.  He reported playing bass as a therapeutic activity.  MSE findings were substantially similar to prior reports.  

In August 2009, the Veteran was afforded a VA Mental Disorders examination, at which time it was noted that he continued to take three psychiatric medications.  The medications were noted to be partially effective.  He continued to live alone.  He had adequate relationships with his children and visited his mother and three sisters on a daily basis.  However, his family relationships fluctuated because his family members encouraged him to be more physically active than he wanted to be.  He enjoyed listening and playing music and reading.  However, he had anxiety around crowds due to fears of reinjuring his back.  MSE was notable for a mildly restricted affect and dysphoric mood.  There was no thought process or communication impairment, to include delusions or hallucinations.  Eye contact and behavior were appropriate.  Although suicide ideations had occasionally crossed his mind, he denied any present thoughts and adamantly denied any intent citing his religious belief and family.  He had adequate personal hygiene and ability to perform basic activities of daily living.  He was oriented.  Memory appeared grossly intact and no obsessive-compulsive behavior was found.  Speech was within normal limited and no panic attacks were present.  The examiner noted frequent anxiety.  The Veteran related it to health concerns when in public and being self-conscious about using a cane.  He continued to experience depressed mood, including sadness, frustration and irritability on a daily basis.  He further described lower self-esteem, periodic crying spells and periods of social withdrawal.  He was self-conscious and easily irritated and self-critical.  However, the examiner deemed impulse control adequate in the absence of any severe anger outbursts.  The Veteran also reported poor sleep.  The examiner commented that the depression disorder appeared similar to prior reports and was not of a severity to cause unemployability.  He diagnosed major depressive disorder secondary to service-connected back condition.  

September 2009 VA MHC report reflects that the Veteran continued to pursue hobbies.  He was now satisfied with his pain medication.  He continued to report bereavement stressors.  MSE findings were essentially unchanged.  

VA MHC records dated from December 2009 to February 2015 reflect that the Veteran was treated for a low mood due to physical pain.  MSE indicated baseline psychiatric symptoms noted above.  However, there were some instances where the Veteran reported symptom changes.  In October 2010, he requested an increase in Zoloft due to his irritable mood.  September 2011 VA MHC records showed that he complained about insomnia and a worsening mood due to increased physical pain.  The MHC clinician added Trazodone to the medication regimen to improve sleep.  Then, April 2014 VA MHC records showed that the Veteran had increased depression and nightmares following a motor vehicle accident.  He requested an increase in his psychiatric medication to improve his mood and sleep.  May 2014 VA MHC records confirmed an improvement from the increased medications.  

In March 2015, the Veteran was afforded a VA Mental Disorders examination.  The examiner listed a diagnosis of major depression secondary to service-connected back condition.  He assessed the occupational and social impairment due to it as most closely resembling occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care and conversation normal.  He reported that since August 2009, the Veteran continued to live alone.  He maintained regular contact with friends and family.  He participated in church and enjoyed listening to music.  However, he no longer played the bass and trombone.  He continued to be very active in VA care by regularly attending substance abuse aftercare groups and individual therapy.  He took three psychiatric medications.  He reported that they were partially effective.  He continued to have depressive symptoms due to pain and disability.  The examiner assessed them as relatively stable.  He identified depressed mood, anxiety and chronic sleep impairment as the active symptoms.  Behavioral observations were notable for mild dysphoria.  Eye contact, speech and behavior were normal.  He further commented that the Veteran continued to have a depressive condition.  Memory was grossly intact and there were no panic attacks, suicidal/ homicidal ideations or perceptual disturbances.  The Veteran denied any problem with excessive anger.  However, he reported having a depressed mood 75 percent of the time due to pain and physical limitations.  He stayed busy during the day to cope.  However, he often felt anxiety over his health, specifically concerning back injury.  He continued to have poor sleep despite medication.  

November 2015 VA MHC records reflect that the Veteran described having a difficult time.  He struggled with chronic pain and was upset that others did not recognize it.  Psychiatrically, he reported baseline symptoms, but was slightly more irritable.  

February 2016 VA MHC records show that the Veteran reported a worsening mood due to increased pain.  He described only having one or two good days per week.  Medication helped.  The Veteran continued to enjoy listening and playing music.  MSE was notable for a somewhat restricted range in affect and dysthymic mood.  The clinician decided to continue the current medication regimen for now.  

March 2016 VA MHC records indicate that the Veteran continued to have difficulty with chronic pain and insomnia.  He indicated that there was seasonal component to his functioning and indicated his symptoms improved during the spring and summer.  

August 2016 VA MHC records document reports of worsening back disability.  The Veteran continued to experience severe back pain and he frequently had a low mood.  However, he described these problems as a continuation.  The clinician renewed the current medications without any changes.  

November 2016 VA MHC records show that the Veteran reported being more depressed in recent months.  MSE was notable for restricted affect and dysthymic mood.  The clinician added an additional antidepressant to the medication regimen.   

March 2017 VA MHC records document reports of increased depression in recent months.  It was noted that MSE showed the Veteran to have appropriate dress and grooming.  He exhibited good eye contact, and a cooperative attitude.  Affect and mood were fair and appropriate to the slightly dysthymic mood.  Anxiety level, psychomotor activity and speech were within normal limits.  Thought processes were logical, linear and coherent.  No perceptual disturbance or paranoia process was found.   On cognitive evaluation, the Veteran was  fully alert, oriented and intact.  Judgment and insight was deemed fair.  The clinician noted reports of increased depression and planned to continue the current medication regimen for now.  

In March 2017, the Veteran was afforded a VA PTSD examination.  The examiner diagnosed major depressive disorder secondary to the service-connected back condition.  She assessed the occupational and social impairment due to it as most closely resembling reduced reliability and productivity.  Since March 2015, the Veteran continued to have good contact with two siblings and three grown children.  He said he had contact with associates, but declined to characterize these individuals as friends.  He did not socialize at his residence citing general disorganization.  He reported the VA group therapy as providing the most meaningful social contact.  He stopped regularly attending church about six months ago, but wanted to return since it was helpful.  He continued to enjoy listening to music.  He indicated group therapy was very helpful.  He continued to take three medications to manage depression and he found them somewhat helpful.  However, with irritability he sometimes forgot to take his medications.  He continued to be upset that treating physicians did not adequately address his complaints of back pain.  He recently had a significant improvement in sleep with the purchase of a new mattress.  He was able to drive short distances and perform activities of daily living.  He denied any obsessive or compulsive type symptoms.  However, he continued to have anxiety over fear of being hurt while in public.  He feared that someone might inadvertently bump into him and further injure his back.  

The examiner commented that the anxiety symptoms do not qualify for a separate anxiety diagnosis.  No psychosis symptoms were observed and the substance abuse disorder had been in remission for over 10 years.  The examiner listed the current symptoms as: depressed mood, anxiety, chronic sleep impairment, mild memory loss, such as forgetting names, direction or recent events, and disturbances of motivation and mood.  For behavioral observations, the Veteran presented as cooperative and pleasant.  He had good grooming and hygiene.  He ambulated with a cane.  He displayed a dysphoric mood with congruent affect.  He became tearful at times.  Psychomotor activity was within normal limits.  Thought processes were logical and goal directed.  No perceptual disorder was found.  The examiner deemed insight fair and judgment was good.  The Veteran denied any suicidal or homicidal ideations.  The examiner affirmed the major depressive disorder diagnosis secondary to service connected back condition.     

Considering the pertinent evidence of record in light of the applicable rating criteria and rating considerations referenced above, the Board finds that a rating in excess of 30 percent for major depressive disorder for the pertinent period prior to November 16, 2016 is not warranted, but that, with resolution of all reasonable doubt in the Veteran's favor, a 50 percent but no higher rating for the disability is warranted from November 16, 2016. 

For the pertinent period prior to November 16, 2016, the Veteran's depression symptoms and resulting impairment did not meet, or more nearly approximate, the level of impairment contemplated in the next higher, 50 percent rating.  During the August 2009 and March 2015 VA examinations, the examiners identified depression and poor sleep as the primary psychiatric problems.  The March 2015 VA examiner specifically opined that occupational and social impairment from service-connected major depressive disorder more nearly approximated impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal).  The MSEs from the August 2009 and March 2015 VA examination reports revealed normal speech, no difficulty in understanding complex commands, and no impairment in judgment or thinking.  The Veteran did not have impaired short or long-term memory.  VA MHC records prior to November 16, 2016 noted similar symptoms and did not reflect a material increase in symptoms at any pertinent point.  In short, prior to November 16, 2016, the Veteran's depression symptoms did not approximate the level of impairment contemplated by the 50 percent rating criteria under the General Rating Formula.  38 C.F.R. § 4.130.

However, for the period since November 16, 2016, the Board resolves reasonable doubt in the Veteran's favor to find that the Veteran's depression and other psychiatric symptoms and resulting impairment have more nearly approximated the level of impairment contemplated in the next higher, 50 percent rating.  Id.  The Board finds that the November 16, 2016 VA MHC record is the earliest factually ascertainable date of an increase.  The clinical reports prior to November 16, 2016 are ambiguous as to whether the reported low mood is a sustained deviation from his baseline mood or a continuation of baseline symptoms.  See February 2016, March 2016 and August 2016 VA MHC records.  On November 16, 2016, the Veteran specifically reported worsening depression and the treating clinician added another antidepressant to the Veteran's medication regimen.  The subsequent clinical notes indicate that the depression symptoms had increased.  Thereafter, the March 2017 VA examination report confirmed that the depression symptoms more closely approximate the type or extent, frequency, or severity, as the level of impairment contemplated in the schedular 50 percent rating criteria under the General Rating Formula.  

The Veteran has not been shown to experience the vast majority of symptoms listed in the criteria for a 70 percent rating as examples of those of the type and extent, frequency, or severity to result in major deficiencies in most areas.  See March 2017 VA examination report.  As the criteria for the next higher, 70 percent rating are not met, it logically follows that the criteria for the maximum, 100 percent rating (for symptoms resulting in total occupational and social impairment) likewise are not met.

The above determinations are based upon consideration of applicable provisions of VA's rating schedule.  Additionally, the Board finds that at no point during the appeal has the Veteran's major depressive disorder been shown to be so exceptional or unusual as to render the schedular criteria for evaluating the disability inadequate, and to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); see also 38 C.F.R. § 3.321(b)(1).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); see also Thun, supra.

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  See 38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, supra.

The symptoms associated with the Veteran's service-connected major depressive disorder are depression, chronic sleep impairment, anxiety and mild memory loss.  However, these are symptoms specifically contemplated by the appropriate rating criteria for mental disorders as discussed above.  Hence, the criteria for rating major depressive disorder under DC 9434 encompass the effects of the Veteran's disability.  Therefore, the rating assigned for the service-connected major depressive disorder during the period under consideration contemplates all of the Veteran's symptoms, as explained above, and there is no evidence or allegation of any symptomatology that falls outside the scope of the applicable criteria. As such, the Board finds that the applicable schedular criteria in the rating schedule are  adequate to evaluate the disability under consideration, and the Board need not proceed to consider the second factor, viz., whether there are attendant related factors such as marked interference with employment or frequent periods of hospitalization.

Under these circumstances, the Board concludes that the requirements for invoking the procedures set forth in 38 C.F.R. § 3.321 (b)(1) are not met, and that referral of the higher rating claim for extra-schedular consideration is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that, a rating in excess of 30 percent for major depressive disorder for the pertinent period prior November 16, 2016 is not warranted, but that, with resolution of all reasonable doubt in the Veteran's favor, a  50 percent but no higher rating for the disability is warranted for the disability from November 16, 2016,   The Board has favorably applied the benefit-of-the-doubt doctrine in granting a rhe 50 percent rating from November 16, 2016, . but finds that the preponderance of the evidence is against the assignment of a rating for major depressive disorder in excess of 30 percent prior to November 16, 2016, or in excess of 50 percent from that date.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at53-56.


ORDER

Service connection for PTSD is denied. 

A rating in excess of 30 percent for service-connected major depressive disorder, prior to November 16, 2016, is denied.

A 50 percent rating for major depressive disorder from November 16, 2016 is granted, subject to the legal authority governing the payment of VA compensation.



REMAND

Unfortunately, the Board finds that further action on the remaining claims on appeal is warranted, even though such will, regrettably, further delay an appellate decision on these matters..

An August 2016 VA treatment record indicates that the Veteran was scheduled for a private neurosurgery consultation for low back pain through the VA Choice program.  These private medical records are outstanding and appear highly pertinent to the increased rating claims for low back and associated lower extremity disabilities.  

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2017).  Since VA is now aware of these highly pertinent private medical records, the Veteran must be afforded an opportunity to submit the 2016 private neurosurgery records.  

The Veteran was last afforded VA examinations for his low back and associated lower extremity disabilities in March 2015.  The passage of time alone does not require VA re-examination.  See VAOPGCPREC 11-95; Palczewski v. Nicholson, 21 Vet. App. 174, 180 (2007).  However, the representative requests an additional examination for these claims and the updated medical records indicate that these disabilities may have increased in severity since the prior examinations.  (See July 2016 VA treatment records noting progression of lumbar stenosis and placing VA Choice neurosurgery referral).  Consequently, the Board finds that the Veteran should be afforded new VA examinations to obtain contemporaneous, pertinent information to assess the current nature and severity of his service-connected lumbar spine disability and associated right and left lower extremity neurological impairment.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Veteran is hereby notified that failure to report for the scheduled examination, without good cause, may well result in denial of the claim.  See 38 C.F.R. § 3.655 (2017).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

As favorable action on the higher rating claims being remanded could favorably affect the TDIU claim, the Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the higher rating claims, and that they should be considered together.   See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  As Board action on the claim for a TDIU due to lumbar spine disability would be premature, at this juncture, this matter is being remanded, as well.

Prior to accomplishing action responsive to the above, to ensure that all due process requirements are met, and that the record is complete with respect to all remaining claims, the AOJ should undertake appropriate action to obtain and associate with the electronic claims file all outstanding, pertinent records which may bear on the claims remaining on appeal.

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the Salem VA Medical Center (VAMC), and that records from this system dated through August 2, 2017 are of record; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Therefore, the AOJ should obtain from the Salem VAMC all pertinent, outstanding records of evaluation and/or treatment of the Veteran dated since August 2, 2017, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period to respond.  See 38 U.S.C. § 5103(b)(1) (2012); but see 38 U.S.C. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization, for VA to obtain, records of lumbar spine disability treatment from any private (non-VA) provider(s),  to specifically include all records associated with the 2016 VA Choice neurosurgery consultation and any subsequent treatment, as well as employment records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2017).

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted (to include arranging for the Veteran to under further examination, or otherwise obtaining medical comment, in connection with the TDIU claim) prior to adjudicating the remaining claims on appeal.  The AOJ should adjudicate the claims in light of all pertinent evidence, to particularly include that added to the electronic claims file since the last adjudications of the higher rating claims on appeal.  Also, adjudication of each higher rating claim should include consideration of whether staged rating of the disability is appropriate.

Accordingly, these matters are hereby REMANDED for the following action:

1. Obtain from the Salem VAMC all outstanding records of VA evaluation and/or treatment of the Veteran, dated since August 2, 2017.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information concerning and, if necessary, authorization to enable VA to obtain, any additional evidence pertinent to the remaining claims on appeal that is not currently of record.  

Specifically request that the Veteran furnish, or furnish appropriate, current authorization to obtain, outstanding, pertinent private (non-VA) records, to specifically include those through the VA Choice program concerning the August 2016 neurosurgery consultation, and employment records.  
 
Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
3.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159 (2017).  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received are associated with the claims file, arrange for the Veteran to undergo a VA lumbar spine examination, by an appropriate VA medical professional, for evaluation of his service-connected lumbar spine disability and right and left lower extremity neurological impairment disabilities.

The contents of the entire electronic claims file (in VBMS and Virtual VA (Legacy Content Manager)), to include a complete copy of this REMAND, must be made available to the designated examiner, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  

All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

For the lumbar spine disability, the examiner should conduct range of motion testing of the thoracolumbar spine (expressed in degrees) in active motion, passive motion, weight-bearing, and non-weight-bearing (as appropriate).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state and explain why.

The examiner should render specific findings as to whether, during such testing there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the examiner should indicate the point at which pain begins.

Also, if the Veteran is not examined during a flare up, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the thoracolumbar spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

Further, the examiner should indicate whether the Veteran has any ankylosis of the lumbar spine; and, if so, the extent of any such ankylosis, and whether the ankylosis is favorable or unfavorable.

For each lower extremity, the examiner should identify the nerve(s) affected by the Veteran's service-connected neurological impairment, and assess identify whether each disability is mild, moderate, moderately severe, or severe in nature.  The examiner should also discuss the extent, if any, of paralysis (or disability comparable to paralysis, including neuritis or neuralgia) of the nerves involved.  

Also for the lumbar spine disability and each lower extremity, based on a comprehensive review of the evidence of record, the examiner should clearly indicate whether the claims file reflects any change(s) in the severity of lumbar spine disability and right and left lower extremity neurological impairment since the April 3, 2009 claims for increase; and, if so, the approximate date(s) of the change(s), and the severity of the disability as of each date.

The examiner should also identify any additional chronic neurological manifestation(s) of the service-connected lumbar spine disability; and for each such identified additional manifestation, should indicate whether such manifestation constitutes a separately ratable disability and, if so, should provide an assessment of the severity of such disability.

Further, considering all orthopedic and neurological manifestations of the lumbar spine disability, the examiner should render findings appropriate for evaluating the disability as intervertebral disc syndrome (IVDS), commenting as to the total duration and frequency of any incapacitating episodes (defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician) over the past 12 months: (a) at least one week, but less than 2 weeks; (b) at least two weeks but less than 4 weeks; (c) at least 4 weeks but less than 6 weeks; or (d) at least 6 weeks.

Finally, the examiner should comment on the individual and combined functional effects of the service-connected lumbar spine disability and associated neurological impairment on the Veteran's activities of daily living, to include employment.

All examination findings/ testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 
 
6.  After completing the requested actions, and any additional notification and/or development action deemed warranted (to include arranging for the Veteran to under further examination, or otherwise obtaining medical comment, in connection with the TDIU claim), adjudicate the remaining claims on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA (Legacy Content Manager) file(s)since the last adjudication) and legal authority (to include, for each higher rating claim, consideration of whether staged rating of the disability is warranted). 
 
7.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action 




      (CONTINUED ON NEXT PAGE)


must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).  




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


